t=.t,_r,en

lirr-irs 0 2012

Clerk, L,"_ 1~ ~
UNITED STATES DISTRICT COURT Courts mo if

FOR THE DISTRICT OF COLUl\/IBIA

Jeffrey Riddle, )
Plaintiff, §
v. § Civil Action No.  
Eric Holder, U.S. Attorney General, §
Defendant. §
MEMORANDUM OPINlON

This matter is before the Court on review of plaintiff’s pro se complaint and application
to proceed in forma pauperis The application will be granted and the complaint will be
dismissed pursuant to 28 U.S.C. § 191 5A (requiring dismissal of a prisoner’s complaint upon a
determination that the complaint fails to state a claim upon which relief may be granted).

Plaintiff is an inmate at the United States Penitentiary Hazelton in Bruceton Mil1s, West
Virginia, suing under Bz'vens v. Six Unknown Named Agents of F ederal Bureau of Narcotics, 403
U.S. 388 (l97l), to challenge the constitutionality of the statutes under which he was convicted.
The gravamen of the complaint is that the sentencing court, the United States District Court for
the Northern District of Ohio, lacked jurisdiction over plaintiff s criminal prosecution.

Because the success of plaintiff’ s claim would necessarily void his conviction, plaintiff
cannot recover monetary damages, which is the only available remedy under Bivens, without first
showing that he has invalidated the conviction by "revers[al] on direct appeal, expunge[ment] by
executive order, declar[ation of invalidity] by a state tribunal authorized to make such

determination, or . . . a federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey,

512 U.S. 477, 486-87 (1994); see, e.g., Taylor v. U.S. Ba'. ofParole, 194 F.2d 882, 883 (D.C.
Cir. l952) (stating that a motion to vacate under 28 U.S.C. § 2255 is the proper vehicle for
challenging the constitutionality of a statute under which a defendant is convicted); Ojo v. I,NS.,
106 F.3d 680, 683 (5"‘ Cir. 1997) (explaining that the sentencing court is the only court with
jurisdiction to hear a defendant’s complaint regarding errors that occurred before or during
sentencing).
Plaintiff has not shown the invalidation of his conviction and, thus, has failed to state a

claim upon which relief can be granted under Bivens. A separate Order of dismissal accompanies

United States Diitrict Judge il

this Memorandum Opinion.

il
Date:April  ,20l2